             Case 2:20-cv-00263-RSM-JRC Document 43 Filed 06/23/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 9

10         ROBERT RUSSELL,
                                                              CASE NO. 2:20-cv-00263-RSM-JRC
11                               Plaintiff,
                                                              ORDER ADOPTING REPORT AND
12               v.                                           RECOMMENDATION
13         JOSEPH SAMEC, et al.,

14                               Defendants.

15

16            The Court, having reviewed the Report and Recommendation of Magistrate Judge J.

17   Richard Creatura, objections to the Report and Recommendation, if any, and the remaining

18   record, does hereby find and ORDER:

19            (1) The Court adopts the Report and Recommendation. Defendant Samec’s motion to

20   dismiss (Dkt. 14) is granted, and the Complaint is dismissed with leave to amend.

21            (2) Plaintiff shall file the amended complaint within 14 days of this Order and shall

22   timely serve it.

23   ///

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
          Case 2:20-cv-00263-RSM-JRC Document 43 Filed 06/23/20 Page 2 of 2



 1        (3) A copy of this Order shall be sent to Judge Creatura and to defendants.

 2

 3        DATED this 23rd day of June, 2020.

 4

 5

 6
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
